

115 HR 6057 IH: To amend the Controlled Substances Act to provide for enhanced penalties for trafficking in fentanyl, and for other purposes.
U.S. House of Representatives
2018-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6057IN THE HOUSE OF REPRESENTATIVESJune 8, 2018Mr. Grothman introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Controlled Substances Act to provide for enhanced penalties for trafficking in
			 fentanyl, and for other purposes.
	
 1.Enhanced penalties for trafficking in fentanylSection 401(b)(1)(B) of the Controlled Substances Act (21 U.S.C. 841(b)(1)(B)) is amended— (1)in clause (vi), by striking or at the end;
 (2)in clause (vii), by striking or at the end; (3)in clause (viii), by adding or at the end; and
 (4)by inserting after clause (viii) the following:  (ix)2 grams or more of a mixture or substance containing a detectable amount of fentanyl, its salts, optical and geometric isomers, and salts of isomers;.
			